Citation Nr: 0330161	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  88-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during hospitalization at a private facility from 
August 1, 1989 to August 4, 1989.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran had active duty from October 1961 to July 1965 
and from December 1965 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Medical 
Administrative Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida.


FINDINGS OF FACT

1.  The veteran is service-connected for chronic 
thoracolumbar syndrome with degenerative disk disease with 
spondylosis, degenerative disc disease cervical spondylosis 
and arthritis of the cervical, thoracic and lumbar spine.

2.  Contemporaneous medical records dated in July 1989 and 
the August 1989 private hospital report indicate that VA 
authorization was granted prior to the veteran's 
hospitalization at HCA Gulf Coast Hospital from August 1, 
1989 to August 4, 1989 for epidural steroid treatment.

3.  Credible statements and other evidence of record are 
reflective of a reasonably justifiable understanding by all 
impacted parties of authorization by VA for the private 
medical care provided at HCA Gulf Coast Hospital from August 
1, 1989 to August 4, 1989.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
reimbursement or payment for the cost of private medical care 
at HCA Gulf Coast Hospital from August 1, 1989 to August 4, 
1989, have been met.  38 U.S.C.A. §§ 1701, 1703, 1710 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the medical treatment provided at 
HCA Gulf Coast Hospital from August 1, 1989 to August 4, 1989 
was authorized in advance by VA Chief Medical Director, Dr. 
I.M. Esserig and again authorized after his admission.

Evidence of record reveals that the veteran was authorized to 
use fee basis care as no VA facilities were feasibly 
available.  The most recent file review and continued fee 
basis authorization was performed in November 1988, less than 
1 year before the private hospitalization in question.  Thus, 
it appears that the veteran had authorization for private 
medical services because VA facilities were not feasibly 
available.  The question before the Board is whether there 
was VA authorization for treatment at a private hospital.

Private medical records dated June 23, 1989  to December 11, 
1989 from Dr. Kamel Elzawahry indicate that the veteran 
presented in June 1989 with severe pain in his low back 
radiating into the gluteal region and lower extremities.  Dr. 
Elzawahry stated that if the condition remained unstable or 
symptoms worsened, that the veteran would be admitted to the 
hospital for a trial of epidural steroids.  In a July 11, 
1989 entry, it was noted that Dr. Elzawahry received approval 
for admission from Dr. Esserig.  The veteran was admitted to 
HCA Gulfcoast Hospital on August 1, 1989 for a trial of 
epidural steroids for lumbar disc disease with radicular 
symptoms and severe degenerative disc disease of the spine.  
The hospital discharge summary dated August 22, 1989 states 
that "authorization was obtained for admission to the 
hospital . . ." 

An August 1989 Report of Contact indicated that VA was 
contacted by veteran and advised of the private 
hospitalization, requested VA financial responsibility, and 
transfer to VA facility.  The determination on the report of 
contact indicated that the hospitalization was not for a 
service-connected disability; however, this was subsequently 
determined by VA to be incorrect.  VA medical administrative 
records do not contain any written documentation of 
authorization; however, the veteran and his private physician 
confirmed that telephonic authorization was given by Dr. I. 
M. Esserig prior to the private hospitalization.  VA 
confirmed that Dr. I. M. Esserig was the Chief Medical 
Director at that time.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing   hospital care or medical service, VA 
may contract with non-VA facilities for such care and 
services, either on a group or an individual basis.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (2003).  However, care 
in public or private facilities are subject to the provisions 
of § 17.53 and will only be authorized, whether under 
contract or individually, for hospital care or medical 
services to a veteran for treatment of an adjudicated 
service-connected disability.  38 U.S.C.A. § 1703; 38 C.F.R. 
§ 17.52.  However, VA authorization for such care must be 
obtained in advance.  See 38 U.S.C.A. §§ 1703, 1710; 38 
C.F.R. § 17.54 (2003).  

Under 38 C.F.R. § 17.53, the admission of any patient to a 
private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available. A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities. In those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.

The Board notes that VA authorization of the private 
hospitalization could not be located and that Dr. Esserig has 
retired and was unavailable.  Upon review, the Board notes 
the November 1988 continuation of fee basis authorization due 
to lack of feasibly available VA facilities.  Furthermore, 
contemporaneous information contained in the private clinical 
entry dated in June 1989 and the August 1989 hospital 
discharge summary reflects that VA authorization was received 
and both the veteran and his private physician believed that 
VA authorization for the private hospital treatment had been 
given by Dr. Esserig.  Resolving all doubt in the veteran's 
favor, the Board concludes that pre-authorization was granted 
and that VA payment of the cost of medical expenses incurred 
at HCA Gulf Coast Hospital from August 1, 1989 to August 4, 
1989 is warranted. 


ORDER

VA payment of the cost of medical expenses incurred at HCA 
Gulf Coast Hospital from August 1, 1989 to August 4, 1989, is 
granted, subject to the regulations pertaining to the payment 
of monetary awards.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



